Citation Nr: 1034824	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  95-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1978 with subsequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which denied entitlement to service 
connection for a back condition.

The Veteran provided testimony before a Decision Review Officer 
(DRO) in a hearing at the RO in February 1996.  A transcript is 
of record.  

The Board remanded this appeal in January 1999, April 2004, and 
April 2009 for efforts to verify the Veteran's periods of ACDUTRA 
and INACDUTRA.  It is now before the Board for further appellate 
action.



FINDING OF FACT

A current low back disability is not the result of a disease or 
injury on active duty, traveling to or from any duty, ACDUTRA or 
INACDUTRA.  



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated during 
qualifying ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.203, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in May 2006, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the May 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was cured by the issuance 
of VCAA notice followed by readjudication of the September 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any 
timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  

The RO has exhausted all available avenues for determining the 
Veteran's periods of qualifying duty, including ACDUTRA and 
INACDUTRA service.  These efforts have included compliance with 
the instructions in the Board's previous remands.  Multiple 
inquiries were made of the 294th Engineering Detachment, the 
Veteran's Reserve unit, and to the U.S. Army & Joint Services 
Records Research Center (JSRRC).  The JSRRC response stated that 
the only ACDUTRA shown in the Veteran's file was from January to 
April 1980 and in July 1989.  

The Veteran was provided a proper VA examination in June 2003 and 
October 2004 for his low back disorder.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Service Connection- Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated in the line of 
duty while performing active duty training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under  
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by Reserves 
for training and full-time duty as members of the Army National 
Guard or Air National Guard of any State.  Id.  

The line of duty includes the period during which the individual 
is proceeding directly to or returning directly from such ACDUTRA 
or INACDUTRA service.  38 C.F.R. § 3.6(e) (2009).  VA will 
determine whether such individual was so authorized or required 
to perform such duty and whether the individual was disabled from 
an injury or covered disease so incurred.  Id.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has asserted, and testified, that he incurred a low 
back disability due to a motorcycle accident in September 1988, 
which occurred on his way to ACDUTRA.  A police report confirms 
the motorcycle accident in September 1988 and treatment records 
immediately following the accident show that the Veteran was 
treated for a musculoligamentos strain and lumbosacral sprain.  

In April 2003, a VA doctor diagnosed degenerative lumbar spine 
status post surgery based on X-rays and a physical examination.  
The doctor concluded that the Veteran's low back disorder was 
likely related to the motorcycle accident in 1988.  An October 
2004 VA examiner reviewed the claims file and agreed with the 
April 2003 VA doctor.  

The remaining question is whether the Veteran was on active duty, 
traveling to or from any duty, or was approved for ACDUTRA or 
INACDUTRA when the injury occurred in September 1988.  

VA has made extensive efforts to determine whether the Veteran's 
injury occurred during a period of qualifying duty.  The 
available service records do not show that he had qualifying 
service on the date of the accident.  

In support of his claim, the Veteran has submitted the police 
report and hospital records, which demonstrate that the Veteran 
was in a motorcycle accident.  The records do not, however, show 
where the Veteran was traveling to or whether he reported that he 
was on his way to ACDUTRA when the accident occurred.  He also 
submitted a map showing where he lived at the time and where the 
accident occurred in relation to the base he stated he was 
traveling to for ACDUTRA.  However, this evidence is not 
dispositive on the issue of whether he was traveling to 
qualifying service at the time of the accident.  

The Board has considered the Veteran's statements; however, only 
service department records can establish if and when a person was 
serving on active duty, ACDUTRA or INACDUTRA.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  Service department records are 
binding on VA for purposes of establishing service in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.  

The Veteran did have an injury to the cervical spine during 
INACDUTRA in 1989 (for which service connection has been 
established), but there is no evidence or contention that this 
injury in any way impacted the low back.

In the absence of evidence linking the Veteran's current back 
disorder to a period of qualifying service, the preponderance of 
the evidence is against the claim.  Therefore, reasonable doubt 
does not arise and the claim must be denied.   
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disability is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


